Case: 10-15036          Date Filed: 08/29/2012   Page: 1 of 14

                                                                         [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                 Nos. 10-15036; 10-15045; 10-15046
                                       Non-Argument Calendar
                                    ________________________

                              D.C. Docket Nos. 1:09-cr-20610-JAL-1,
                                      1:09-cr-20610-JAL-5,
                                      1:09-cr-20610-JAL-4


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

SIXTO FIGUEROA,
MANUEL GARCIA,
ROLANDO HERRERA,

lllllllllllllllllllllllllllllllllllllll                               lDefendants-Appellants.

                                     ________________________

                          Appeals from the United States District Court
                              for the Southern District of Florida
                                 ________________________
                                       (August 29, 2012)

Before TJOFLAT, KRAVITCH and EDMONDSON, Circuit Judges.

PER CURIAM:
             Case: 10-15036     Date Filed: 08/29/2012   Page: 2 of 14

      Sixto Figueroa appeals his convictions and concurrent prison sentences of

71 months for one count of conspiring, in violation of 18 U.S.C. § 1349, to

commit bank fraud, in violation of 18 U.S.C. § 1344 (Count 1), and seven counts

of bank fraud (Counts 2 through 8). Manuel Garcia and Rolando Herrera appeal

their convictions for the Count 1 conspiracy; Garcia also appeals his convictions

for bank fraud (Counts 6 and 8); Herrera also appeals his convictions for bank

fraud (Counts 3 and 7).

      Figueroa seeks a new trial on the ground that District Court abused its

discretion in permitting the Government to introduce at trial evidence of prior bad

acts under Federal Rule of Evidence 404(b). He challenges his sentences on two

grounds: (1) the District Court erred in increasing his offense level under the

Sentencing Guidelines by four levels because he was a leader and organizer of the

conspiracy; (2) the court failed to comply with the requirements of 18 U.S.C.

§ 3553(a) in fashioning his sentences.

      Garcia and Herrera seek judgments of acquittal on the ground that the

evidence was insufficient to convict.

                                         I.

      The criminal conduct in this case involved fraudulent representations made

to obtain lot loans from Wachovia Bank for nominee or “straw” buyers for seven

                                         2
                Case: 10-15036       Date Filed: 08/29/2012       Page: 3 of 14

Port Labelle properties owned by Florida Development Corporation (“FDC”).

Figueroa and his wife and co-defendant, Susy Figueroa (who has not joined

Figueroa in appealing), owned and operated FDC. In 2002, Figueroa and Susy

Figueroa, his wife bought 27 lots from Real Estate Properties, a company owned

by Susy’s mother; they intended to sell the lots and construct houses on them. By

the end of 2005, however, they were in such dire economic straits that the lots

were about to be foreclosed. To rescue themselves from this predicament, they

devised a scheme to obtain fraudulent mortgage loans from Wachovia for buyers

who could not qualify for a bank loan and would not be making the required down

payment at the closing of the loan. The scheme worked, and between March 2006

and March 2007, Wachovia made loans to seven unqualified buyers, who

purchased lots on “Springview” at artificially inflated values.1 The loans were for

80-90% of the appraised value of the lots. The inflated values were created this

way: (1) Figueroa “gifted” three nearby lots to family members in transactions that

appeared to be legitimate sales; (2) the amount of the documentary stamps affixed

to the warranty deeds conveying the lots indicated that the lots had sold for

$140,000 to $170,000 (much more than they were actually worth); and (3) the



       1
          The seven sales to the unqualified buyers were the subjects for the seven bank fraud
counts alleged in the indictment.

                                                3
              Case: 10-15036    Date Filed: 08/29/2012    Page: 4 of 14

bank’s appraisers used the sham sales as comparables in arriving at the fair market

values of the seven lots at issue. And to establish a borrower’s financial ability to

make the down payment (between 10 and 20% of the sales price), the conspirators

provided Wachovia with false documents indicating that the borrower was capable

of making the down payment at closing and the payment payments required by the

mortgage note. The bank’s losses were calculated for sentencing purposes at

$792,707. Against this background, we address the arguments appellants advance

in these appeals.

                                         II.

      Prior to trial, Figuero moved the District Court in limine to exclude Rule

404(b) evidence the Government stated that it intended to introduce at trial. The

evidence included (1) FDC’s purchase of the 27 lots in October 2002 from Real

Estate Properties, which bought them in April of that year; (2) Herrera’s purchase

of the property at 457 Glen Brook Drive in Lake Worth in March 2005; (3)

Herrera’s transfer of that property to himself and Figueroa in November 2005; and

(4) Herrera and Figueroa’s transfer of the property to themselves and members of

the Figueroa family in March 2006. The Government contended that the two

transactions listed in (1) were admissible as intrinsic evidence because they

explained how the Figueroas came into possession of the 27 lots at issue. (2)

                                          4
              Case: 10-15036    Date Filed: 08/29/2012    Page: 5 of 14

would be admissible only against Herrera, and (3) and (4) established the

relationship between Herrera and the Figueroas.

      Figueroa also moved the court to exclude (5) evidence that, in 2000,

Figueroa approached codefendant Garcia-Montes to act as closing agent in a real

estate transaction and to release loan proceeds early so the seller could use the

money to satisfy the buyer’s cash-to-close obligation; (6) evidence that Figueroa

previously told Garcia-Montes that he could create and obtain fake financial

documents, including false W-2s and pay stubs, for submission to the bank so the

bank would conclude that the loan applicant was financially able to make the

required payment at closing and thereafter the mortgage loan; and (7) a tape-

recorded conversation in which Figueroa told Garcia-Montes that he had a scheme

to wipe out recorded mortgages to avoid paying the lender. The District Court

denied Figueroa’s motions and ruled the evidence admissible.

      Rule 404(b) evidence of an uncharged “crime, wrong, or act is not

admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Fed. R. Evid. 404(b).

Such evidence may be admissible for other purposes, however, as, for example,

proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident. Id.


                                          5
             Case: 10-15036     Date Filed: 08/29/2012    Page: 6 of 14

      For evidence of other crimes or acts to be admissible under Rule
      404(b), (1) it must be relevant to an issue other than defendant’s
      character; (2) there must be sufficient proof to enable a jury to find by
      a preponderance of the evidence that the defendant committed the
      act(s) in question; and (3) the probative value of the evidence cannot
      be substantially outweighed by undue prejudice, and the evidence
      must satisfy Rule 403.

United States v. Edouard, 485 F.3d 1324, 1344 (11th Cir. 2007). A defendant

who enters a not guilty plea makes his intent to commit the act with which he is

charged a material issue and imposes a substantial burden on the Government to

prove intent, which may be done by qualifying Rule 404(b) evidence. United

States v. Zapata, 139 F.3d 1355, 1358 (11th Cir. 1998).

      Relevant evidence may be excluded, however, if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the

issues, misleading the jury, undue delay, waste of time, or needless presentation of

cumulative evidence. Fed. R. Evid. 403. Rule 403 should be invoked sparingly,

though, and the balance should be struck in favor of admissibility. Tinoco, 304
F.3d at 1120. In reviewing Rule 403 determinations, we “look at the evidence in a

light most favorable to its admission, maximizing its probative value and

minimizing its undue prejudicial impact.” Id. (quotation omitted). “Factors to be

considered include whether it appeared at the commencement of trial that the

defendant would contest the issue of intent, the overall similarity of the charged


                                          6
              Case: 10-15036    Date Filed: 08/29/2012    Page: 7 of 14

and extrinsic offenses, and the temporal proximity between the charged and

extrinsic offenses.” Edouard, 485 F.3d at 1345.

      The District Court did not abuse its discretion in admitting the challenged

Rule 404(b) evidence because the probative value of the evidence was not

substantially outweighed by its prejudicial value. The evidence was relevant to

show Figueroa’s intent to defraud Wachovia. Additionally, the prior acts were

factually similar to the acts that led to the charged offenses and were not

temporally remote, for the prior acts all occurred within a matter of a few years.

Moreover, the court gave the jury a limiting instruction, which informed it that the

evidence of the prior acts could only be considered for a limited purpose, and that

those prior acts could not be relied on to prove that Figueroa committed the

charged offenses.

                                         II.

      Garcia and Herrera were each convicted of the conspiracy charge and two

substantive bank fraud counts. They argue that the evidence was insufficient to

convict them of any of the offenses.

       We review de novo whether the evidence was sufficient to sustain a

conviction. United States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir. 2009). We

take the evidence in the light most favorable to the Government, resolving any


                                          7
              Case: 10-15036     Date Filed: 08/29/2012   Page: 8 of 14

conflicts in favor of its case. See United States v. Frank, 599 F.3d 1221, 1233

(11th Cir.), cert. denied, 131 S. Ct. 186 (2010).

      In assessing the sufficiency of the evidence, “the issue is not whether a jury

reasonably could have acquitted but whether it reasonably could have found guilt

beyond a reasonable doubt.”     United States v. Thompson, 473 F.3d 1137, 1142

(11th Cir. 2006). We assume that the jury made credibility choices in a way that

supports the verdict. Id. “Because the jury is free to choose among reasonable

constructions of the evidence, the evidence may be sufficient even if it is not

entirely inconsistent with conclusions other than guilt.” United States v. Ndiaye,

434 F.3d 1270, 1294 (11th Cir. 2006).

      To obtain a 18 § 1344(1) conviction, the Government must prove: (1) that

the defendant intentionally participated in a scheme to defraud another of money

or property; and (2) that the intended victim of the scheme was a federally-insured

financial institution. See United States v. McCarrick, 294 F.3d 1286, 1290 (11th

Cir. 2002). To obtain a conviction under 18 U.S.C. § 1344(2), the Government

must prove three elements: “(1) that a scheme existed to obtain moneys, funds, or

credit in the custody or control of a federally-insured bank by fraud; (2) that the

defendant participated in the scheme by means of material false pretenses,

representations, or promises; and (3) that the defendant acted knowingly.” Id. To


                                          8
             Case: 10-15036     Date Filed: 08/29/2012   Page: 9 of 14

satisfy either subsection, “the government must prove specific intent to defraud.”

United States v. Goldsmith, 109 F.3d 714, 716 (11th Cir. 1997). To obtain a

conspiracy conviction under 18 U.S.C. § 1349, the Government must prove that

the defendant “knew of and willfully joined in the unlawful scheme to defraud.”

United States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009).

      The evidence was sufficient to convict Garcia on all three counts. Based on

the circumstantial evidence of the loan application process and what took place at

closing, a reasonable jury could infer Garcia’s knowledge and intent to defraud

Wachovia. No honest person could believe that it was possible to purchase

property without any significant initial monetary commitment in the face of the

lender’s closing documents that spelled out the commitment.

      Testimony clearly established that materially false representations regarding

Garcia’s income and bank account balances were made to Wachovia during the

loan application process for the two loans he acquired. Additionally, the

settlement statements at closing indicated that the buyer, Garcia, had made the

down payment. However, Garcia-Montes testified that the down payment was

actually paid by the Figueroas, the sellers, which was a violation of Wachovia’s

policy. Sellars’s testimony also established that, around the time of closing,

Garcia received payments from the Figueroas. Officer Tamayo’s testimony


                                          9
             Case: 10-15036     Date Filed: 08/29/2012    Page: 10 of 14

establishes that, when interviewed by the authorities, Garcia lied and stated that no

one gave him money to purchase or pay for the properties.

      Contrary to Garcia’s position on appeal, the jury received evidence that

Garcia was present at closing. Garcia-Montes testified that a copy of Garcia’s

driver’s license was contained in the closing files in order to verify his identity at

closing. Officer Tamayo testified that when she interviewed Garcia, he told her

that he had attended closing and signed the documents, but that he had not brought

any cash to the closing.

      The evidence was also sufficient to convict Herrera on the three counts. A

reasonable jury could have found from the evidence that Herrera was involved

knowingly with the scheme to make misrepresentations to Wachovia to obtain

two lot loans.

      Sottosanti’s testimony established that Herrera made materially false

representations regarding his income and bank account balances to Wachovia

during the loan application process to obtain the loans to buy the lots. The

settlement statements at both closings indicated that Herrera, the buyer, paid the

down payment. Garcia-Montes testified that each down payment was actually

paid by the sellers, the Figueroas, which was in violation of Wachovia’s policy.

      Contrary to Herrera’s argument on appeal, there was evidence presented that


                                          10
             Case: 10-15036     Date Filed: 08/29/2012    Page: 11 of 14

Herrera was present at closing. Garcia-Montes testified that a copy of Herrera’s

driver’s license was contained in closing files in order to verify his identity at

closing. Additionally, during Sellars’s testimony, the jury was shown copies of

Herrera’s signature on the closing documents, the driver’s license, and bank

account signature cards, as well as the tax returns submitted with his loan

applications and those actually submitted to the IRS. The jury could compare the

signatures and infer that Herrera did in fact sign the closing documents, which

contained the materially false representation about who was paying the down

payment.

      The Government also introduced evidence under Rule 404(b) that, in March

2005, Herrera engaged in similar conduct in obtaining a loan to purchase property

at 457 Glen Brook Drive. Herrera subsequently transferred this property to

himself and Figueroa and three days prior to this conveyance, he obtained a prime

equity line of credit, using the Figueroas’ house as collateral. While the jury could

not rely on these acts as evidence that Herrera committed the charged offenses, the

jury was allowed to rely on this evidence to show knowledge and intent to defraud

Wachovia.

                                          III.

      Figueroa contends that the District Court erred in increasing his offense


                                          11
             Case: 10-15036     Date Filed: 08/29/2012    Page: 12 of 14

level pursuant to U.S.S.G. § 3B1.1(a) on the ground that he was an organizer or

leader of criminal activity that involved five or more participants or was otherwise

extensive; therefore, his sentence is procedurally unreasonable. The commentary

to § 3B1.1 contains a list of factors the court should consider in determining

whether a defendant played a leadership role or organizational role in the criminal

activity, including: the exercise of decision making authority, the nature of the

participation in the commission of the offense, the recruitment of accomplices, the

claimed right to a larger share of the fruits of the crime, the degree of participation

in planning or organizing the offense, the nature and scope of the illegal activity,

and the degree of control and authority exercised over others. Id., comment. (n.4).

      We review the reasonableness of a sentence under a “deferential abuse-of-

discretion standard of review.” Gall v. United States, 552 U.S. 38, 52, 128 S. Ct.
586, 598, 169 L. Ed. 2d 445 (2007). We may “set aside a sentence only if we

determine, after giving a full measure of deference to the sentencing judge, that

the sentence imposed truly is unreasonable.” United States v. Irey, 612 F.3d 1160,

1191 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813 (2011).

      The sentencing judge is required to impose a sentence that is “sufficient, but

not greater than necessary, to comply with the purposes” listed in 18 U.S.C. §

3553(a)(2), including the need to reflect the seriousness of the offense, promote


                                          12
             Case: 10-15036      Date Filed: 08/29/2012   Page: 13 of 14

respect for the law, provide just punishment for the offense, deter criminal

conduct, and protect the public from the defendant’s future criminal conduct. See

18 U.S.C. § 3553(a)(2). In imposing a particular sentence, the court must also

consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. Id. § 3553(a)(1), (3)-(7).

      Although § 3553(a)(6) requires the court to avoid unwarranted sentencing

disparity, concerns about disparate sentences among co-conspirators are not

implicated where the defendant and his codefendants are not similarly situated.

See United States v. Williams, 526 F.3d 1312, 1323 (11th Cir. 2008). “Disparity

between sentences imposed on codefendants is generally not an appropriate basis

for relief on appeal.” United States v. Regueiro, 240 F.3d 1321, 1325-26 (11th Cir.

2001).

      The record fully supports the District Court’s finding that Figueroa was a

leader and organizer of the conspiracy; hence, the court properly enhanced his

offense level under § 3B1.1. Figueroa’s concurrent sentences of 71 months are

not substantively unreasonable because the district court considered the comments


                                           13
             Case: 10-15036    Date Filed: 08/29/2012   Page: 14 of 14

of the parties, the presentence report and the § 3553(a) sentencing factors. The

sentences are not disparate when compared with the sentence his wife received

because he was the organizer and leader of the activity; she was not.

                                        IV.

      Figueroa’s convictions and sentences are AFFIRMED. Garcia’s and

Herrera’ convictions are AFFIRMED.

      SO ORDERED.




                                        14